RESOLUCIÓN DEL TRIBUNAL.
Por cuanto, con fecha 18 de febrero, 1915, ha sido pre-sentada por Fabriciano Negrón-una petición.sobre admisión a examen de abogado, alegando haber obtenido en los exá-menes celebrados en el mes de noviembre del año próximo pasado, 1914, nn promedio de 75 puntos en cada una de las asignaturas del primer curso, como sigue: Derecho Natural, Derecho Civil, Medicina Legal, Derecho Político, Insular y Federal, y Legislación Notarial, y un promedio de 60 puntos en la asignatura Derecho Penal.
Por cuanto, solicita en su dicha moción que habiendo obte-nido tales calificaciones en las referidas asignaturas se le admita a examen de derecho penal únicamente en los exá-menes que tendrán lugar en el mes de marzo próximo, o en su defecto, en los de noviembre del corriente año, para com-pletar el primero curso de derecho.
Por cuanto, en la sección 3 de la ley determinando reglas para el ejercicio de la abogacía en Puerto Pico de 8 de marzo de 1906, enmendada por Ley No. 51 de marzo 9, 1911, se dis-pone que sólo será aprobado el que' en la calificación general haya obtenido un promedio de 75 por ciento en cada uno de *141los cursos, habiendo quedado el- peticionario suspendido en el primer curso, sin que haya sido aprobado en ninguna de las asignaturas que lo integran, pues la aprobación o suspen-sión ha de referirse a los cursos y no a las asignaturas.
Por taNto, se declara sin lugar la instancia del peticio-nario Pabrieiano Negrón Rodríguez.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.